Per Curiam. This case was submitted upon the regular call of the docket, by the counsel for the respective parties, upon printed arguments. The court being uninformed as to its actual condition upon the record, took the case for decision. Now we find that the record, or what is filed as and for a record, purports to be and is nothing more than a certified copy of a declaration in an action on the case, on file in the Superior Court of Cook County. There is no placiium, no summons, or appearance in the lower court, demurrer or judgment therein. But counsel have submitted arguments upon both sides in this court, upon the question of the sufficiency of that declaration. So that we are, in substance and effect, called upon in this case to pass upon such pleading, merely as a court of original jurisdiction. We have no such jurisdiction, and counsel cannot confer it by any agreement they may make. The case will therefore be dismissed out of this court. W rit of error dismissed.